Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 1 of 10 PageID #: 900




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  MICHAEL J. HEBENSTREIT Trustee of   )
  the Bankruptcy Estate for Richard N.)
  Bell,                               )
                                      )
                       Plaintiff,     )
                                      )
                    v.                )                     No. 1:18-cv-00056-JPH-DLP
                                      )
  MERCHANTS BANK OF INDIANA,          )
                                      )
                       Defendant.     )
                                      )
                                      )
  Bankruptcy Trustee Michael J        )
  Hebenstreit MICHAEL J. HEBENSTREIT, )
  TRUSTEE OF THE BANKRUPTCY           )
  ESTATE OF RICHARD N. BELL           )
     agent TRUSTEE OF THE             )
  BANKRUPTCY ESTATE OF RICHARD N. )
  BELL,                               )
                                      )
                       Trustee.       )

      FINDINGS OF FACT & CONCLUSIONS OF LAW UNDER FEDERAL RULE OF
                           CIVIL PROCEDURE 52

          After granting Richard Bell 1 summary judgment on his copyright

  infringement claims against Merchants Bank of Indiana, dkt. 98, the Court

  held a bench trial on damages. The parties have submitted proposed findings

  of fact and conclusions of law. Dkt. 141; dkt. 142. The Court sets forth its

  findings of fact and conclusions of law below.




  1Shortly before trial, Michael Hebenstreit was substituted as Plaintiff in this case because of a
  pending bankruptcy action filed by Mr. Bell. Dkt. 138.

                                                  1
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 2 of 10 PageID #: 901




                                              I.
                                       Findings of Fact

         Except where otherwise noted, the following facts are based on testimony

  from the February 9, 2021 bench trial.

         Mr. Bell owns the copyright to the Indianapolis Nighttime Photo ("the

  Photo"). In 2004, Mr. Bell began selling licenses for use of the Photo, charging

  a $25 fee for a private individual license and a $200 fee for a commercial

  license. Mr. Bell has earned a total of $825 from selling licenses for the Photo.

  Mr. Bell has also received a total of $135,200 for settlements of copyright-

  violation claims associated with the Photo.

         In September 2014, Merchants entered into a written agreement with

  Sonar Studios ("Sonar") to develop a new website for the bank. Rebecca Marsh,

  Merchants' Vice President of Marketing & Communications, was the Merchants

  employee who worked with Sonar on the website project. Only Ms. Marsh and

  Sonar had access to the website while it was being developed.

         Sonar created a content management system ("CMS") which allowed

  Sonar and Ms. Marsh to add, edit, and remove content from the website.

  Merchants' contract with Sonar included a $1,000 fee for images and the

  loading of images onto the website. Sonar provided stock images 2 by uploading

  digital image files to the CMS's Media Library. Merchants did not direct or

  request Sonar to provide any specific stock image.



  2 Ms. Marsh explained that a stock image is "a collection of photography that someone else has
  taken . . . [that is] offered up for a fee through a stock photography manager."


                                                2
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 3 of 10 PageID #: 902




         The Photo was in the initial set of stock images that Sonar uploaded to

  the Media Library. It is undisputed that Sonar uploaded the Photo to the

  Media Library.

         Ms. Marsh is familiar with the custom and practice of website developers,

  and has been involved in the development of approximately ten websites. She

  selected Sonar for the project based on her past experience working with them.

         Ms. Marsh testified that it is industry custom for website developers,

  such as Sonar, to upload stock images that they either own, have a license to

  use, or otherwise have permission to use. It was Ms. Marsh's understanding

  that, as part of their contract pricing, Sonar would purchase any required

  licensing for the stock images it supplied. Ms. Marsh's expectation therefore

  was that Sonar had permission to use any image it uploaded.

         Sonar supplied Ms. Marsh drafts of webpages containing images pulled

  from the Media Library, all of which had watermarks. 3 None of the images in

  the Media Library contained watermarks after the website went live. This

  signified to Ms. Marsh that Sonar had obtained licenses for the photos in the

  Media Library.

         In March 2017, Ms. Marsh created a blog post to recruit potential

  employees. To make the post more attractive, Ms. Marsh selected the Photo

  from the CMS's Media Library. Merchants included its standard copyright

  language at the bottom of the webpage: "Copyright 2017 Merchants Bank. All


  3 As Ms. Marsh explained, a watermark is "a transparent image . . . that lays over the top of the
  image so that it is very recognizable that the image is not available for public use [ ] [a]nd not
  licensed."

                                                  3
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 4 of 10 PageID #: 903




  Rights Reserved." Merchants included this language on every webpage on the

  website. No copyright language appeared on the Photo. See dkt. 23-2.

        On December 15, 2017, Ms. Marsh received an email from Mr. Bell

  stating that Merchants was not authorized to use the Photo and demanding

  that Merchants immediately take down the Photo and pay him $5,000. See

  Defendant Exhibit 204. It is undisputed that the sole reason for Mr. Bell's

  demand was that he saw the Photo on Merchants' website. As soon as Ms.

  Marsh read the email, she immediately removed the Photo and deleted it from

  the Media Library.

        Less than one month later, Mr. Bell filed a lawsuit for copyright

  infringement against Merchants without checking to see if Merchants took

  down the Photo. Dkt. 1. On August 11, 2017, before conducting any

  discovery, Mr. Bell filed a motion for summary judgment seeking damages of

  $150,000. Dkt. 56. In his deposition, Mr. Bell admitted that he increased his

  damages from $5,000 to $150,000 because of Merchant's "obstinance."

        Mr. Bell amended his complaint to add Sonar as a defendant. In

  November 2019, Mr. Bell settled with Sonar, which paid him $2,000 for a

  release and dismissal with prejudice from the action. See dkt. 92; dkt. 93.

        On April 27, 2020, this Court granted Mr. Bell summary judgment on the

  issue of copyright infringement and granted Merchants summary judgment as

  to willfulness. Dkt. 98.




                                         4
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 5 of 10 PageID #: 904




                                         II.
                                 Conclusions of Law

        A. Statutory Damages

        A "copyright owner may elect . . . to recover, instead of actual damages

  and profits, an award of statutory damages . . . in a sum of not less than $750

  or more than $30,000 as the court considers just." 17 U.S.C. § 504(c)(1). Mr.

  Bell elected to recover statutory damages. Dkt. 111 at 2.

        The Court has broad discretion to assess damages within the statutory

  limits. See F.E.L. Publ'ns, Ltd. v. Catholic Bishop of Chi., 754 F.2d 216, 219

  (7th Cir. 1985). In exercising this discretion, the Court considers several

  factors including: "(1) the infringer's state of mind; (2) the expenses saved, and

  profits earned, by the infringer; (3) the revenue lost by the copyright holder; (4)

  the deterrent effect on the infringer and third parties; (5) the infringer's

  cooperation in providing evidence concerning the value of the infringing

  material; and (6) the conduct and attitude of the parties." Bell v.

  DiamondIndyLimo.com, No. 1:13–cv–00035, 2014 WL 2747578, at *1 (S.D. Ind.

  June 17, 2014) (citing Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d

  Cir. 2010)). Statutory damages thus "serve a dual purpose" of compensating a

  plaintiff for actual damages that are not easily ascertainable and deterring

  future copyright infringement. Malibu Media, LLC v. Julien, No. 1:12-cv-1730-

  TWP-MJD, 2013 WL 5274262, at *2 (S.D. Ind. Sept. 17, 2013) (citations

  omitted).




                                           5
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 6 of 10 PageID #: 905




        With respect to Merchants' state of mind, there is no evidence that

  Merchants intended to infringe on Mr. Bell's copyright. Sonar uploaded the

  Photo to the Media Library and Ms. Marsh testified that she would have used

  one of Merchants' stock images or purchased a similar image if she had known

  that Mr. Bell owned the Photo. Ms. Marsh relied on Sonar to properly license

  the photos that it uploaded to the Media Library.

        Mr. Bell argues that Merchants acted objectively reckless by failing to

  confirm that the Photo was not copyright protected and by including its

  copyright notice under the Photo. However, the record demonstrates that Ms.

  Marsh was not aware and had no reason to believe that her actions constituted

  infringement. There was no copyright watermark on the Photo and Ms. Marsh

  had a credible, good faith belief—based on her experience with Sonar and

  working with other website developers—that Sonar had the right to use images

  that it put in the Media Library. And although Merchants included copyright

  language on the website, it appeared on the bottom of every webpage, never on

  the Photo. Considered in context, Merchants' use of the copyright language

  conveyed Merchants' asserted copyright over the content of the website rather

  than the Photo. Regardless, as discussed below, the record demonstrates that

  the infringement was innocent and Merchants' use of the copyright claim on its

  website does not support a finding of objective recklessness.

        Merchants did not save considerable expenses or earn any profits from

  its use of the Photo. Ms. Marsh testified that Merchants did not sell or profit

  from the Photo. She also testified that the purpose of the blog post was to


                                          6
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 7 of 10 PageID #: 906




  attract employees, not to generate profit or attract new business. Finally, Ms.

  Marsh testified that she could have used a free stock image or purchased a

  similar image for between $2–5. Had Merchants paid Mr. Bell his going rate for

  the Photo, it would have cost $200. Merchants thus saved, at most, $200 by

  using the Photo.

         Mr. Bell lost minimal, if any, revenue from Merchants' infringement. Mr.

  Bell admitted that, at most, $200 is "all [he] ha[s] lost in this case," because

  that is what Merchants could have paid to use the Photo. And if Merchants

  would have chosen to use a different photo, as Ms. Marsh testified, then Mr.

  Bell lost no revenue.

         The need to deter future copyright infringement does not weigh in Mr.

  Bell's favor. The record demonstrates that Merchants was not aware and had

  no reason to believe that its acts constituted copyright infringement. Thus, the

  need for deterrence here is minimal. 4

         Regarding the conduct and attitude of the parties, Mr. Bell admitted that

  the only reason he increased his damages demand from $5,000 to $150,000

  because of Merchants' "obstinance." He also admitted that he increased his

  damages demand even though the facts as he understood them had not

  changed since he filed his initial claim.




  4 In reaching its decision, the Court gives minimal weight to Plaintiff's Exhibit 005 (Order &
  Final Judgment in Bell v. Texas Haus Investments, LLC). That case involved different facts and
  Plaintiff's claim that Merchants "knew [it] had not obtained the rights to publish the photo" is
  not supported by the record. In sum, Texas Haus does not compel or counsel in favor of the
  result urged by Plaintiff.

                                                 7
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 8 of 10 PageID #: 907




        Here, having weighed the evidence and considered the relevant factors,

  the Court concludes that minimal statutory damages would adequately

  compensate Mr. Bell.

        B. Innocent Infringement

        The Court may, in its discretion, reduce statutory damages to a

  minimum of $200 if "the infringer sustains the burden of proving, and the

  court finds, that such infringer was not aware and had no reason to believe

  that his or her acts constituted an infringement of copyright." 17 U.S.C.

  § 504(c)(2).

        Merchants contends that it was neither aware that Mr. Bell held the

  copyright for the Photo nor had any reason to believe that its use on

  Merchants' website constituted copyright infringement. Dkt. 141 at 11; dkt.

  110 at 3. Mr. Bell argues that Merchants' conduct was "objectively reckless,"

  and that Merchants failed to meet its burden of showing that it was an

  innocent infringer. Dkt. 142 at 4–6.

        Ms. Marsh testified that Merchants relied on Sonar to have permission to

  use the photos that it uploaded to the website for Merchants' use; she has been

  involved in the development of about ten websites, including one with Sonar; it

  is industry standard for website developers like Sonar to have a license or

  otherwise have permission to use images that they present to a client for use

  on a website; during the development stage, all photos in the Media Library

  had watermarks; when the website went live, none of the photos in the Media




                                         8
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 9 of 10 PageID #: 908




  Library had watermarks; and her expectation was that Sonar was authorized to

  use all images selected for the website.

        The Court concludes that Merchants did not know or have reason to

  know that the Photo was copyright protected. Therefore, the Court concludes

  that Merchants was an innocent infringer and reduces the damages to $200,

  the statutory minimum.

           C. Sonar's Settlement

        "It is generally agreed that when a plaintiff settles with one of several

  joint tortfeasors, the nonsettling defendants are entitled to a credit for that

  settlement." McDermott, Inc. v. AmClyde, 511 U.S. 202, 208 (1994). Plaintiff

  agrees that Merchants is entitled to a credit of $2,000 because of the

  settlement amount between Mr. Bell and Sonar. Dkt. 142 at 8 ("Merchant's is

  entitled to a credit of $2,000 for the amount Sonar paid to Bell because of their

  settlement."); see dkt. 141 at 11–12. Because the Court has limited Plaintiff's

  statutory damages to $200, Plaintiff is not entitled to recover any additional

  damages from Merchants.

                                        III.
                                     Conclusion

        The Court requests that the magistrate judge confer with the parties to

  determine whether, considering the Court's findings of fact and conclusions of

  law, the parties can resolve Plaintiff's request for reasonable attorneys' fees. If

  they are not able to do so, the magistrate judge is asked to set a briefing

  schedule. Final judgment will issue by separate entry.



                                             9
Case 1:18-cv-00056-JPH-DLP Document 144 Filed 08/26/21 Page 10 of 10 PageID #: 909




  SO ORDERED.

  Date: 8/26/2021




  Distribution:

  Magistrate Judge Doris L. Pryor

  Richard N. Bell
  BELL LAW FIRM
  richbell@comcast.net

  Michael Joseph Hebenstreit
  LEWIS & KAPPES PC
  mhebenstreit@lewis-kappes.com

  Maura K. Kennedy
  THE LAW OFFICE OF MAURA K. KENNEDY, LLC
  attorneymaurakennedy@gmail.com

  David W. Patton
  DINSMORE & SHOHL LLP (Indianapolis)
  David.Patton@dinsmore.com

  John D. Waller
  WOODEN & MCLAUGHLIN LLP (Indianapolis)
  john.waller@woodenlawyers.com




                                       10
